Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches over-range flags indicating ADCs 402-405 that are over-saturated but fails to teach that the over-range flags can indicate that a function of monitoring the main magnetic field drift is enabled.  The prior art of record therefore does not disclose or teach of a computer implemented method of measuring a temperature change during a MR guided thermal therapy, in combination with all the components of the claim, that involves tagging each analog-to-digital conversion (ADC) readouts with an indicator prior to processing each ADC readout to obtain the frequency of the spatial navigator, wherein the indicator indicates that a function of monitoring the main magnetic field drift is enabled where the indicator is one of RTFEEDBACK flag and ONLINE flag and automatically identifying each ADC readout in an image reconstruction process based on the indicator.  
Other relevant references:
Alon et al. (2016/0273970) (previously cited)- directed to imaging at inhomogeneous fields utilizing correction of magnetic field drift and spatial distribution of the magnetic field drift [0096] where magnetic field probes in the form of sensors can be placed between the inner and out shields providing real time feedback information regarding the three-dimensional distribution of the magnetic field [0097] but does not teach of a computer implemented method of measuring a temperature change during a MR guided thermal therapy that involves tagging each analog-to-digital conversion (ADC) readouts with an indicator prior to processing each ADC readout to obtain the frequency of the spatial navigator, wherein the indicator indicates that a function of monitoring the main magnetic field drift is enabled where the indicator is one of RTFEEDBACK flag and ONLINE flag and automatically identifying each ADC readout in an image reconstruction process based on the indicator.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR